Title: From John Quincy Adams to Abigail Smith Adams, 1 November 1801
From: Adams, John Quincy
To: Adams, Abigail Smith



My dear Mother
Washington 1. Novr: 1801.

I have intended every day since my arrival here to write you a line and inform you of my having safely reached it; but have hitherto been prevented, partly by business, and partly by the waste of time in visits, dinners and other avocations of the like nature: I say partly by business, for I have found much more of that to do here than I was aware of: upon undertaking to settle my accounts here, I find myself charged by the accounting officers with about forty-five thousand dollars more than ever came into my hands; to discharge me of which, I am required to produce vouchers from divers persons, in various parts of Europe. For a small part of this amount, though much too large for me to afford losing, that is for about 1400 dollars, I am led to expect that a serious difficulty upon a settlement, will be made: though at the same time, there is not one of the accounting officers, but professes a perfect and entire satisfaction of mind, that my claims and statements are perfectly just— They must take their own way—I feel myself on the safe side of Justice and even of Law; nor shall I give up a tittle of my right.
I came from Boston to this place in six days and a half; that is all the way with the mail—I was indeed obliged to ride almost the whole time; night and day—But I had very fine weather, and a journey by no means unpleasant—I found my wife much better than when I parted from her at Philadelphia; and excepting a bad cold for the last three or four days, she has continued well—The child’s health continues yet uninterrupted—Mr: Johnson, has been one or two days quite ill; but is now much recovered—The rest of the family, all well.
I have visited the President, and the heads of departments—Have once dined with the former, and been very civilly treated by the Secretary of State—We have likewise been to Mount Vernon, and paid our respects to Mrs: Washington, who desired to be very affectionately remembered to you and to my father—It has made me very happy to meet again Mr. Cranch, and Mr: Dalton, with his family; both of them have given us a cordial welcome: but they reside so far distant from Mr: Johnson’s that it has not been in my power to see them so often as I should have wished.
I have been detained here some days longer than I expected; but have engaged the stage for Frederick, the day after to-morrow—I still hope to be with you by the twentieth of this month, the day I mentioned as that of my purposed return, before I left Quincy—But it probably may be four or five days later—Mr: and Mrs: Johnson intend going with us, as far as Frederick, with their two youngest daughters.
I am very anxious to get home for many reasons—and particularly for the pleasure of presenting to you and to my father my wife and child—Caroline will also be with us.
Yours in duty and affection
J. Q. Adams.